Appellee recovered a judgment for $7,738 against appellant in an action on contract. After the lapse of 195 days without having perfected an appeal, appellant filed its complaint to review the judgment because of alleged errors of law. A demurrer to the complaint was sustained, and appellant reserved an exception, and suffered judgment that it take nothing by its suit to review, and that appellee recover its costs. Appellant seeks to appeal from the latter judgment rendered in its suit to review the former, and has petitioned for a writ of supersedeas.
The right to appeal from the original judgment expired at the end of 180 days. § 672 Burns 1914, Acts 1913 p. 65, § 2.
Forty years ago, in a case where the claimant against a decedent's estate had failed to perfect his appeal within the time allowed by the special statute regulating appeals in 1.  probate matters, and afterward had filed a complaint to review the original judgment, to which the trial court sustained a demurrer, the Supreme Court of Indiana said: "Where, from lapse of time or other cause, a party aggrieved by a judgment of the circuit court can not prosecute an appeal to this court, can he maintain an action for the review of such judgment for alleged errors of law appearing therein in the court where the same was rendered? This question was answered in the negative, and, we think, correctly so, in Klebar v. Town ofCorydon, 80 Ind. 95." McCurdy v. Love, Exrx. (1884),97 Ind. 62, 64.
Appeals have been dismissed more than once on the ground that the appellant was not entitled to take an appeal from the original judgment sought to be reviewed, and therefore could not maintain an appeal from the judgment denying his petition to review it. *Page 435 Klebar v. Town of Corydon (1881), 80 Ind. 95; Moody v.Irwin (1914), 181 Ind. 197, 104 N.E. 10.
On the authority of the cases cited, appellant's petition for a supersedeas is denied, and the appeal is dismissed.